Citation Nr: 0108993	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  00-02 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to a compensable evaluation for postoperative 
right breast fibroadenoma.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 

INTRODUCTION

The veteran served on active duty from August 1974 to March 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
North Little Rock, Arkansas, in which a compensable 
evaluation for postoperative right breast fibroadenoma was 
denied.  


FINDING OF FACT

The veteran's postoperative right breast fibroadenoma is 
manifested by complaints of pain and tenderness over the 
surgical scar area underneath the right breast.  


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for postoperative 
right breast fibroadenoma are met.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to 
be codified at 38 U.S.C. § 5103A); 38 C.F.R. §§  3.321, 4.116 
and 4. 118, Diagnostic Codes 7699, 7804 and 7819 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The record does not indicate, the need to obtain any 
pertinent records, which have not already been associated 
with the claims folder and the VA has examined the veteran.  
It is accordingly found that all relevant facts have been 
properly developed, and that the duty to assist the appellant 
has been satisfied.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to 
be codified at 38 U.S.C. § 5103A).  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 
2000); 38 C.F.R. Part 4 (2000).  In so doing, it is the 
Board's responsibility to weigh the evidence before it.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making a 
determination, the Board has carefully reviewed the pertinent 
medical evidence, including the veteran's entire medical 
history in accordance with 38 C.F.R. § 4.1 (2000) and Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2000).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2000). 

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2000) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.

The VA examined the veteran in November 1998.  She complained 
of pain and discomfort along the surgical scar, which was 
located in the inframammary fold on her right side.  The 
veteran reported that when she wore a brassiere with a wire 
stay or after she had worn a brassiere for some length of 
time it became uncomfortable and she had to seek some relief.  
She had not had any problems with infection of the scar.  
Examination of the breast area revealed a healed 9 cm scar 
that was linear and finely healed, located right along the 
inframammary fold of the right breast.  The scar was not 
particularly tender to light pressure.  There was no fixation 
of the skin to the underlying rib or breast tissue in this 
area.  No abnormality of the breast was noted otherwise.  The 
veteran stated that it was somewhat tender with more intense 
pressure along the scar, but she did not appear to be in 
great discomfort.  The impression was postoperative status, 
removal of fibroadenoma from the right breast approximately 
20 years ago with complaint of painful scar.  

VA outpatient treatment records, dated February 1999 to 
August 1999, show that the veteran was seen in gynecology and 
in the women's health clinic.  In February 1999 her breast 
examination was normal.  In August 1999 the veteran 
complained of a rash under her breast.  She reported that the 
skin was peeling and the skin color was darker.  The veteran 
was seen for what appeared to be eczema under both breasts.  
There was no evidence suggestive of a fungal infection.  She 
was prescribed a topical steroid. 

At the October 1999 RO hearing the veteran testified that the 
skin under her breast turned darker and that she experienced 
irritation, itching and tenderness in the area where her bra 
sits on the scar.  She reported swelling, little lesions and 
that the scar was raised.  The veteran denied any discharge 
from the scar itself but indicated that there was some fluid 
from the lesions.  She stated that a VA doctor prescribed 
cream for the scar.  

The VA examined the veteran in December 1999.  She complained 
of tenderness over the surgical scar area underneath the 
right breast.  The veteran reported a rash in that area when 
she perspired.  Otherwise she had no problems.  On 
examination, both breasts were negative for masses.  There 
was no tenderness on the left and on the right there was 
tenderness over the fifth rib at the costochondral junction.  
This was immediately beneath the surgical scar.  When the 
scar was elevated and this rib was examined with no 
intervening breast tissue, there was still the tenderness, 
which the veteran described.  The examiner could feel no 
other tenderness in the breast.  The nipples were normal, and 
the axilla was negative for any mass or tenderness.  The 
impressions were costochondritis of the right rib; no breast 
abnormality could be detected on examination.  The examiner 
could not relate the veteran's present symptoms to her 
surgery in 1975.  

The veteran's service-connected postoperative right breast 
fibroadenoma is rated under 38 C.F.R. §§  4.116 Diagnostic 
Code 7699 (gynecological disorders of the breast) and 4. 118, 
Diagnostic Code 7819 (Schedule of ratings for the skin) 
(2000).  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2000).

Benign new growths of the skin are to be rated as scars or 
disfigurement.  Unless otherwise provided diagnostic code 
7819 is to be rated as eczema, dependent upon location, 
extent and repugnant or otherwise disabling character of 
manifestations.  38 C.F.R. § 4.118, Diagnostic Code 7819 
(2000).  A noncompensable evaluation is for assignment for 
eczema with slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area.  Eczema 
with exfoliation, exudation or itching, if involving an 
exposed surface or extensive area, warrants a 10 percent 
evaluation.  If it is accompanied by exudation or constant 
itching, extensive lesions, or marked disfigurement a 30 
percent evaluation is for assignment.  Eczema with ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or that is exceptionally repugnant warrants a 
50 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2000).  

A 10 percent evaluation is provided for superficial, tender 
and painful scars on objective demonstration under Diagnostic 
Code 7804.  38 C.F.R. § 4.118 (2000).  Note: The 10 percent 
rating will be assigned, when the requirements are met, even 
though the location may be on the tip of a finger or toe.  

The Board notes that the VA outpatient treatment records show 
that the veteran was seen for what appeared to be eczema 
under both breasts.  However, the eczema was under both 
breasts rather than just the right breast, the postoperative 
breast fibroadenoma area.  There is no indication that the 
eczema was due to or a residual of the service-connected 
postoperative right breast fibroadenoma.  Thus, the 
postoperative right breast fibroadenoma would more 
appropriately be rated under Diagnostic Code 7804 for 
superficial, tender and painful scars rather than under 
Diagnostic Code 7806 for eczema.  

In light of the veteran's complaints of tenderness and pain 
and objective findings at the VA examinations, the Board is 
of the opinion that the schedular criteria for the assignment 
of an evaluation of 10 percent disabling have been met for 
the service-connected postoperative right breast 
fibroadenoma.  Specifically, the November 1998 VA examiner 
noted that the scar was somewhat tender with more intense 
pressure along the scar and the veteran has consistently 
complained of pain and tenderness over the surgical scar area 
underneath the right breast.  Therefore, the criteria for an 
evaluation of 10 percent disabling have been met under 
Diagnostic Code 7804, for a scar, which is tender and painful 
on objective examination.  Accordingly, an increased 
evaluation of 10 percent disabling is granted for the 
service-connected postoperative right breast fibroadenoma.  


ORDER

An increased evaluation of 10 percent disabling is granted 
for postoperative right breast fibroadenoma, subject to the 
controlling regulations governing the payment of monetary 
benefits.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

